COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-09-00408-CV


SEARCY M. FERGUSON, JR.                                            APPELLANT

                                        V.

XTO ENERGY, INC.                                                    APPELLEE


                                    ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Motion To Dismiss Appeal.” It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: MEIER, DAUPHINOT, and WALKER, JJ.

DELIVERED: December 23, 2010




                                    2